Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 28 – 48, 55 and 56 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a first radio node configured to communicate with a second radio node, the first radio node comprising: a radio interface; and processing circuitry configured to: transform a first codebook that is in a non-virtualized antenna domain to a second codebook that is in a virtualized antenna domain based on a port to antenna mapping matrix used to transform a signal from the virtualized antenna domain to the non- virtualized antenna domain prior to transmission of the signal in a corresponding virtualized cell or sector; receive a transmit signal from the second radio node to thereby provide a received signal; and perform Precoding Matrix Indication, PMI, estimation based on the received signal using the second codebook in the virtualized antenna domain as claimed in independent claim 1 and similarly claimed in independent claims 28 and 56. Therefore, claims 1, 28 – 48, 55 and 56 are novel and non-obvious over prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON JOSEPH
Primary Examiner
Art Unit 2633